DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
The objections to the drawings based on the recitations in claims 14 and 16 have been overcome. 
The rejections of claims 14 and 16 under 35 USC 112(a) are similarly overcome.  
Some of the rejections under 35 USC 112(b) have been overcome, while other 112(b) rejections remain.  
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and are repeated.


Applicant also argues that “[t]he internal hinges allowing the brace arms to pivot up and down do not spring bias the brace arms rearward.”  Here again, this language is not recited in the claims.
In the second full paragraph of page 11, Applicant argues that “Miller does not permit nor teach the forward movement of the brace arms.”  However, this is not necessarily true because col. 3, ll. 52-55, cited by Applicant as saying “movement is limited by location of the arms 17 and 19” does not prohibit forward movement.  Rather, such movement is limited in some form or under some conditions.  Furthermore, this argument does not take into account the combination with O’Connor, which locates the arms and their pivots to include upwardly extending cantilevered portions rearward of the seatback.  As set forth in the response to arguments in the previous Office action, it is pointed out that (these movements are inherent with the seat of the combination of Miller and O’Connor) that such movement is inherently permitted by the structure of Miller and the spacing is provided by the combination with O’Connor.

In the last full paragraph of page 13, Applicant appears to be saying that because Renaudin does not have brace arms, it is not applicable with the other two references relied upon.  This is not persuasive because the reference to Renaudin is not relied upon for any of the brace arm details.  The base reference to Miller shows a seat bottom, and Renaudin is relied upon for modification of the seat bottom in an advantageous manner taught by Renaudin.  
Applicant argues that “neither Miller nor O’Connor recognize rearwardly spring biased cantilevered portions.”  However, as pointed out above, this feature is not recited in the claims.  
Similarly, Applicant argues elements that are not recited in the claims in the first full paragraph of page 14 of the remarks.  

Claim Rejections - 35 USC § 112
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 9-11, and 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1, line 8, “upwardly extending cantilevered” is confusing and indefinite since “cantilevered” according to its ordinary and well-known meaning signifies a structure that is supported at only one end and which extends generally horizontally from where it is supported;
Claim 1, line 11, “upwardly extending cantilevered” is confusing and indefinite since “cantilevered” according to its ordinary and well-known meaning signifies a structure that is supported at only one end and which extends generally horizontally from where it is supported;
Claim 1, line 14, “upwardly extending cantilevered” is confusing and indefinite since “cantilevered” according to its ordinary and well-known meaning signifies a structure that is supported at only one end and which extends generally horizontally from where it is supported;
Claim 2, lines 2-3, “to engage the left and right pectoralis minor muscles of the seated average human” is indefinite because it attempts to define the invention in terms of a non-patentable and variable element in the form of a human occupant; 
Claim 5, line 2, “less than half a length of a torso of the seated average human” is indefinite because it attempts to define the invention in terms of a non-patentable and variable element in the form of a human occupant; 

Claim 19, line 9, “upwardly extending cantilevered” is confusing and indefinite since “cantilevered” according to its ordinary and well-known meaning signifies a structure that is supported at only one end and which extends generally horizontally from where it is supported;
Claim 19, lines 12-13, “upwardly extending cantilevered” is confusing and indefinite since “cantilevered” according to its ordinary and well-known meaning signifies a structure that is supported at only one end and which extends generally horizontally from where it is supported;
Claim 19, line 17, “upwardly extending cantilevered” is confusing and indefinite since “cantilevered” according to its ordinary and well-known meaning signifies a structure that is supported at only one end and which extends generally horizontally from where it is supported; and
Claims 3-4, 7, 9-11 and 15 are indefinite as depending from indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-5, 7, 9-11, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 3713694) in view of O’Connor (US 3829158).
Miller shows and discloses various features of the brace arms on a seat back, but lacks the specifics of a bracket that spaces a rear portion of the brace arms from a rear surface of the seat back.
On the other hand, O’Connor shows a seat back with brace arms adjustably supported on the seat back by a bracket, which also spaces a rear portion of the brace arms rearwardly from a rear surface of the seat back.  
It would have been obvious to mount the brace arms of Miller by a bracket, as taught by O’Connor, on a rear surface of the seat back such that the bracket spaces the brace arms rearwardly from the rear surface of the seatback because doing so would provide the benefit of enabling retrofit of the brace arms to seat backs that do not have brace arms mounted internally of the seatback.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.     An ergonomically configured chair assembly adapted to support a seated average human thereon during muscle release stretches comprising:
a seat (11 of Miller) having an upwardly exposed seat surface extending along a horizontal plane and adapted to support the seated average human (Figures 1-2 of Miller);

first and second brace arms (17 and 19 of Miller) having:
upwardly extending cantilevered portions attached each at lower ends to a corresponding rearward edge of a flexible joint (as best understood in light of the indefiniteness, brace arms 17, 19 are upwardly extending cantilevered from joints at 20a and 20b, and it would have been obvious to apply the brace arms on a rear surface of the seatback of Miller, as taught by O’Connor), a front edge of each flexible joint in turn attached to a rear surface of the upstanding seatback (as shown in Figure 8 of O’Connor), the flexible joint adapted to spring bias upper ends of the upwardly extending cantilevered portions to a position spaced rearwardly and away from the rear surface of the seatback as they extend upwardly along the rear surface of the seatback in a relaxed state (as best understood, anything above a lower end may be considered to form at least part of an upper end of the upwardly extending cantilevered portion, and thus upper ends of the cantilevered portion are spaced rearwardly and extend upwardly along the rear surface of the seatback, as shown in Figure 8 of O’Connor and applied in the combination with Miller--the spring biasing is provided by O’Connor, as  and to allow forward movement of the upwardly extending cantilevered portions toward the rear surface of the seatback in a non-relaxed state (the term “allow” in this phrase leaves the claim quite broad since movement of the cantilevered portions toward or away from the rear surface of the seat back is clearly allowed in a large range that can be identified as a range of relatively non-relaxed state--that is, in a position further spaced from the seatback than the position shown in Figure 7, thus, the upwardly extending cantilevered portions are allowed to move forward while in the relative non-relaxed state),
downwardly U-shaped portions attached to the upper ends of corresponding upwardly extending cantilevered portions at rear legs of the U-shaped portions and extending over a top of the seat back to front legs of the U-shaped portions to pass  adapted to fit over left and right shoulders of a seated average human thereby restricting forward movement of the seated average human (as shown by Miller).

2.     The office chair assembly of claim 1 wherein the first and second brace arms are adapted to be downwardly positionable over the chest of the seated average human to engage the left and right pectoralis minor muscles of the seated average human (although functionally recited only, the arm restraining device identified above, is capable of performing this function, as shown in Figures 1-2 of Miller).

3.     The office chair assembly of claim 2 wherein the first and second brace arms provide no restraint at a chest centerline of the seated average human (Figures 1-2 of Miller).

With regard to claim 4, Miller provides the details set forth above, including the brace arms 17 and 19 pivoted about a rearward pivot joint into a relaxed forward and downward state, but lacks resiliently biasing the brace arms to the relaxed state to allow the occupant to move the brace arms forward against increasing resistance.
On the other hand, O’Connor shows a similar brace with brace arms and a rearward pivot joint at 31, as shown in Figures 4, 7, and 8, with a spring 35 biasing the brace arms toward a forward and downward relaxed state such that the occupant moving the brace arms forward will inherently do so against increasing resistance.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4.     The office chair assembly of claim 1 wherein the first and second brace arms are resiliently biased to the relaxed state to allow the seated average human to move the brace arms forward against increasing resistance (in accordance with the statement of obviousness above).

5.     The office chair assembly of claim 1 wherein the first and second brace arms are adapted to extend downwardly less than half a length of a torso of the seated average human (Figures 1-2 of Miller).

With regard to claim 7, Miller includes the right and left brace arms 17, 19, but lacks making the brace arms adjustable.  
On the other hand, O’Connor describes making the brace arms laterally adjustable to accommodate varying sizes of seat occupants in column 4, lines 3-22.
It would have been obvious to make the brace arms 17, 19 of Miller adjustable in left and right lateral directions, as taught by O’Connor because doing so would provide 
7.     The office chair assembly of claim 1 wherein the first and second brace arms are adjustable in left lateral and right lateral directions along the horizontal plane (in accordance with the statement of obviousness above).

9.     The office chair assembly of claim 1 wherein the first and second brace arms are padded with a soft material.

10.     The office chair assembly of claim 18 wherein the arm restrain is at a downwardly extending angle with respect to a second horizontal plane perpendicular to the vertical plane of the seat back (as shown in Figures 1-2 of Miller, the arm restraining device identified as a rear surface of armrest 40 has a surface that extends downward and rearward at an angle relative to a horizontal plane).

11.     The office chair assembly of claim 10 wherein the downwardly extending angle is no less than 20 degrees (the identified surface is at an angle greater than 20 degrees relative to the horizontal plane, as shown in Figures 1-2 of Miller).

18.     The office chair assembly of claim 1 further comprising
an arm restraint (rear surface of armrest 40) positioned rearward with respect to the upstanding seat back (the rear surface of the armrest 40 is positioned rearward of at  and adapted to capture downwardly extending arms of the seated average human having his or her back supported by the upstanding seatback with arms extending behind the arm restraint to stretch the muscles of the seated average human (although functionally recited only, the arm restraining device identified above, is capable of performing this function).

19.     A method of performing muscle release stretches comprising the steps of:
providing an ergonomically configured chair assembly adapted to support a seated average human thereon having a seat (11 of Miller) having an upwardly exposed seat surface extending along a horizontal plane and adapted to support the seated average human (Figures 1-2 of Miller);
an upstanding seatback (12 of Miller) adjacent the seat extending along a vertical plane with a support face adapted to support a back of the seated average human (Figures 1-2 of Miller); 
first and second brace arms (17 and 19 of Miller) having:
upwardly extending cantilevered portions attached each at lower ends to a corresponding rearward edge of a flexible joint (as best understood in light of the indefiniteness, brace arms 17, 19 are upwardly cantilevered from joints at 20a and 20b, and it would have been obvious to apply the brace arms on a rear surface of the seatback of Miller, as taught by O’Connor), a front edge of each flexible joint in turn attached to a rear surface of the upstanding seatback (as shown in Figure 8 of O’Connor), the flexible joints adapted to spring bias upper ends of the upwardly extending cantilevered portions  and away from the rear surface of the seatback as they extend upwardly along the rear surface of the seatback in a relaxed state (as best understood, anything above a lower end may be considered to form at least part of an upper end of the upwardly extending cantilevered portion, and thus upper ends of the cantilevered portion are spaced rearwardly and extend upwardly along the rear surface of the seatback, as shown in Figure 8 of O’Connor and applied in the combination with Miller--the spring biasing is provided by O’Connor, as previously explained in the statement of obviousness associated with claim 4, and that the spacing of the upwardly extending cantilevered portions rearward of the seat back are also provided by O’Connor, where the upwardly extending cantilevered portions are biased to the position at which they engage a rear surface of the headrest--these upwardly extending cantilevered portions are positioned spaced rearwardly and away from the rear surface of the seatback as they extend upwardly, as shown in Figures 7 and 8 of O’Connor, in a region just below a rear surface of the headrest--in fact, as argued in response to the previous remarks, a majority of the brace arms, including a portion analogous to Applicant’s upper end of the vertical portion of the upwardly cantilevered portions, is spaced rearwardly from the upright seat--this position for the upwardly extending cantilevered portions is, relatively speaking, the most relaxed state such that other positions further spaced from the seatback are relatively non-relaxed positions) and to allow forward movement of the upwardly extending cantilevered portions toward the rear surface of the seatback in a non-relaxed state (the term “allow” in this phrase leaves the claim quite broad since movement of the cantilevered portions toward or away from the rear surface of the seat 
downwardly U-shaped portions attached to the upper ends of corresponding upwardly extending cantilevered portions at rear legs of the U-shaped portions and extending over a top of the seat back to front legs of the U-shaped portions to pass downwardly over and spaced forward from a front of the seat back adapted to fit over left and right shoulders of a seated average human thereby restricting forward movement of the seated average human (as shown by Miller); and
supporting the seated average human on the ergonomically configured chair assembly allowing the first and second brace arms to fit over left and right shoulders of the seated average human to allow the seated average human to perform muscle release stretches of the chest and shoulders (these steps are inherent with the seat of the combination of Miller and O’Connor).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller and O’Connor in view of Renaudin (US 2014/0246888).
Miller and O’Connor show and disclose the details set forth above, but lack the specifics of a height-adjustable raised portion between lateral sides of the seat.

It would have been obvious to provide a protrusion and an associated mechanism for inhibiting submarining by an occupant, as taught by Renaudin, on the seat of Miller because doing so would have provided the benefit of inhibiting submarining of an occupant.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
15.     The office chair assembly of claim 1 wherein the seat has a raised portion extending between lateral sides of the seat and wherein a height of the raised portion is adjustable by the seated average human (in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, the following references were identified from among references previously tagged in the search for the invention of this application.  These references appear to have structure and/or function for resisting forward movement of a harness or brace arms thereof.  
US 20150375642 A1
US 6312366 B1

US 4700632 A
US 4005877 A
US 3901550 A
All but two of these references were previously cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636